DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability as defined by 37 C.F.R. § 1.56, Applicant should present a new IDS outlining them and inclusive of a concise but detailed statement as to the relevance of that/those particular documents therein cited under 37 CFR § 1.105.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “cause a graphical user interface of a first control device to display an indication that the first control device is no longer authorized to control the playback queue”, does not reasonably provide enablement for “cause a graphical user interface of a second control device to display an indication that the first control device is no longer authorized to control the playback queue” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Independent claim 1 recites “cause a graphical user interface of a second control device to display an indication that the first control device is no longer authorized to control the playback queue”, independent claim 11 recites “causing a graphical user interface of a second control device to display an indication that the first control device is no longer authorized to control the playback queue” and independent claim 20 recites “cause a graphical user interface of a second control device to display an indication that the first control device is no longer authorized to control the playback queue”. However, the instant application specification discloses “As discussed above in connection to block 604, the first controller device 502 may determine, based on the transmission, that the first controller device 502 has lost control of the playback queue of the zone group” (Paragraph 106), and “In one example, a user interface of the software application running on the first controller device 502, such as that shown in Figure 7A may be updated to indicate that the first controller device 502 has lost control of the playback queue of the zone group” (emphasis added) (Paragraph 107). Also, it discloses “Further, upon determining that the first controller device 502 has lost control of the playback queue of the zone group, the first controller device 502 may cause the graphical display to display an indication that the playback queue is not associated with the zone group, such as that shown in Figure 7B and discussed above” (emphasis added) (Paragraph 123). There is no disclosure of second control device displaying an indication of the first control device no longer authorized to control the playback queue.

Allowable Subject Matter
Claims 1-20 are objected to as they are rejected under 35 USC 112 as indicated above.
Prior art of record Lambourne (US Patent No. 7,571,014) teaches a system, method and device to control and manage assigning/ unassigning zones, zone players and corresponding media assets, grouping and de-grouping zones and zone players, managing media volume selectively for different zones and zone players.
Another prior art of record Bryce (US Patent No. 7,987,294) teaches a system, method and device of grouping wireless audio systems (in different zones/ rooms) in a group with one wireless device functioning as a master for the group and publishing virtual device for group of speaker subsystem, and applying media changes as a group. Control device controls/ applies any changes/ modifications to a group through virtual device.
Still another prior art of record Kumar (US Patent No. 10,715,973) teaches a system, method and device in which a mobile device controlling playback queues for zones consisting of different playback systems. Mobile device allows selection of zone(s) and managing corresponding playback queue with populating media items from playlist. The mobile device detects and displays status of its connection to the zone. When mobile device loses its connection with zone and reestablishes it with the zone later on, the media items associated with playback queue of the zone are updated with corresponding playlist changes.
Another prior art of record Coburn (US Patent Application Publication No. 2014/0181107) teaches a system, method and device of receiving a playlist from first controller and adding corresponding media items to a playback queue of a zone. The, receiving request from second controller to query the playback queue of the zone, which results in checking second controller credentials before providing playback queue information to the second controller.
These and other prior art of record alone or in combination fail to teach the claimed invention when the claims are considered as a whole including limitation to cause a graphical user interface of a second control device to display an indication that the first control device is no longer authorized to control the playback queue.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653